DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Response to Arguments
Applicant’s remarks filed on 01/10/2022 have been fully considered, therefore, see the office action below. 
The examiner will respond to all other remarks that do not concern the prior art rejections, if any, in the office action below.
Response to Amendment
Status of the instant application:
Claim[s] 1 – 29 are pending in the instant application. 
Claim[s] 29 is newly added, and is addressed in the office action below. 
Claim Rejections - 35 USC § 102
Regarding claim[s] 26 under the anticipatory rejection, applicant’s claim amendment’s have been considered, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 103
Regarding claim[s] 27, 28 under the obviousness rejections, the rejections are withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Maino et al. [US PGPUB # 2022/0086083], who generally does teach receiving an on-demand request for information, the request is based on a trust-level. The trust-level corresponds to a trust pertaining to a requestor of the information and a destination of the on-demand request. The trust-level comprises a time-dependent value. A policy from a plurality of possible policies based on the trust-level is selected. The on-demand request is associated with a parameter. The parameter relates to a latency value for packets associated with the on-demand request.
	While Maino does teach the requesting of information, and a trust-level of both the requestor and destination of the requested information, however, Maino doesn’t teach as least the claim limitation of: “……..a network interface controller (NIC) having comprising a host interface, a packet processor, and a network interface, wherein the NIC is to:
	receive, by the host interface, a transaction from a compute engine,
wherein the transaction includes latency-sensitive data;
	determine, by the host interface, a context of the latency-sensitive data;
verify, by the host interface, the latency-sensitive data against one or more server policies as a function of the determined context, wherein each of the one or more server policies include a set of rules usable to a identify whether an application is authorized to access one or more resources of the NIC; 
identify, by the packet processor, a trust associated with the latency-sensitive data;
	determine, by the packet processor, whether to verify the latency-sensitive
data against one or more network policies as a function of the identified trust, wherein each of the one or more network policies include a set of rules usable to ensure malicious actions are not being undertaken by the application;…………etc.,” of claim # 1.
Pandya [US PGPUB # 2004/0165588], who generally does teach an architecture that provides capabilities to transport and process Internet Protocol (IP) packets from Layer 2 through transport protocol layer. A set of engines may perform pass-through packet classification, policy processing and security processing enabling packet streaming through the architecture at nearly the full line rate. A scheduler schedules packets to packet processors for processing. An internal memory or local session database cache stores a session information database for a certain number of active sessions. The session information that is not in the internal memory is stored and retrieved to/from an additional memory. An application running on an initiator or target can in certain instantiations register a region of memory, which is made available to its peer(s) for access directly without substantial host intervention through RDMA data transfer.
	While Pandya does teach the transport and processing/security processing of internet protocol packets based on policy thru layer 2 to transport layer, however, Pandya doesn’t teach as least the claim limitation of: “……..a network interface controller (NIC) having comprising a host interface, a packet processor, and a network interface, wherein the NIC is to:
	receive, by the host interface, a transaction from a compute engine,
wherein the transaction includes latency-sensitive data;
	determine, by the host interface, a context of the latency-sensitive data;
verify, by the host interface, the latency-sensitive data against one or more server policies as a function of the determined context, wherein each of the one or more server policies include a set of rules usable to a identify whether an application is authorized to access one or more resources of the NIC; 
identify, by the packet processor, a trust associated with the latency-sensitive data;
	determine, by the packet processor, whether to verify the latency-sensitive
data against one or more network policies as a function of the identified trust, wherein each of the one or more network policies include a set of rules usable to ensure malicious actions are not being undertaken by the application;…………etc.,” of claim # 1.
Markham [US PGPUB # 2003/0126468], who generally does teach restricting packet transfer to a computer across a network, wherein the computer includes a network interface device coupled to the network and wherein the network interface device includes a packet filter. A security server is connected to the network. A packet is received at the network interface device and the network interface device determines if the packet is an authorized transaction. If the packet is not an authorized transaction, the packet is routed to the security server, where the security server determines whether the packet is an authorized transaction. If the security server determines that the packet is an authorized transaction, the network interface device is configured to accept similar transactions.
	While Markham does teach the determination of a received packet of a transaction at a network interface device as an authorized transaction or not an authorized transaction, however, Markham doesn’t teach at least the claim “……..a network interface controller (NIC) comprising:
circuitry to determine a level of trust of a source of a transaction and
based on the level of trust, selecting a path for a packet associated with the transaction from among multiple paths through the NIC, wherein the multiple paths comprises a first path associated with a trusted source and a second path associated with a less trusted source, wherein the first path comprises circuitry to bypass network policy enforcement and provide the packet to be scheduled for transmission to another device and wherein the second path comprises circuitry to enforce a network policy with respect to the packet.” of claim # 26. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434